EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Brody on 03/16/2021.
The application has been amended as follows: 
Claim 39, line 1: insert --using the device of claim 31,-- after “for coloring hair”
Claim 39, line 2: insert --the-- before “at least one hooking applicator”
Claim 39, line 3: replace “a” from before “hook” with --the--
Claim 39, line 4: insert --the-- after “applying”, replace “a” from before “hair color container” with --the-- 
Claim 39, line 5: remove “an improvement comprising using the device of claim 31 for coloring hair”
Claim 40, lines 1-2: replace “further comprising applying the hair color using a plurality of hooking applicators.” with --wherein the at least one hooking applicator applying the hair color is a plurality of hooking applicators.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the applicant's arguments concerning the 35 USC 112(b) rejections and Double Patenting rejections filed 02/19/2021 have been fully considered and are persuasive. The applicant's arguments that the "channel" recited in line 6 of claim 1 and the saturation chamber recited in line 22 of claim 1 are two distinct features clarifies the subject matter discussed in the previously filed 112(b) rejections. These rejections have been withdrawn. Based on these arguments, the examiner understands the channel and saturation chamber to be the two separate features identified in the annotated figure 26B provided below. 

    PNG
    media_image1.png
    438
    427
    media_image1.png
    Greyscale

Figure 26B, Annotated
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/THOMAS DREW AGGER/               Examiner, Art Unit 3772                                                                                                                                                                                         
/JACQUELINE T JOHANAS/               Supervisory Patent Examiner, Art Unit 3772